Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 31, 2020

                                     No. 04-20-00320-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                               v.

                                     Nolan ANDERSON,
                                          Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-12758
                        Honorable David A. Canales, Judge Presiding


                                        ORDER

       Appellee has filed a motion for extension of time in which he requests until September 4,
2020 to file appellee’s brief. Appellee’s motion is GRANTED. Appellee’s brief is due on or
before September 4, 2020.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court